DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Voorst (10,408,936).
Regarding claims 1 and 11: Van Voorst discloses a system and a method for detecting and positioning an intruder within a specified volume, the system comprising: a laser detection and ranging (LADAR) device comprising at least one laser transmitter and at least one laser sensor, said LADAR device configured to:
periodically scan via a laser beam, said specified volume; collect reflections of said laser beam arriving from objects within said specified volume; convert said reflections to LADAR signal indicative of spatiotemporal presence of objects within said specified volume; a computer processor configured to apply signal processing algorithms to said LADAR signals, to determine a presence of an intruder and respective orientation parameters, based on predefined criteria (Column 3, line 23 – Column 4 line 41);
 and a camera configured to receive said orientation parameters associated with said intruder and continuously capture images of said intruder, wherein said computer processor is configured to receive said images, and instruct said camera to track said intruder based on an analysis of said images, to yield real-time tracking parameters of said intruder, wherein said computer processor is configured to transmit said real-time tracking parameters of said intruder to a control unit, the control unit being operable to determine intruder defeat instructions and transmit said defeat instructions to at least one capturing device, and wherein the or each capturing device is configured to receive said defeat instructions and capture said intruder in-flight (Column 3, line 23 – Column 4 line 41).
Regarding claim 2: Van Voorst discloses wherein the computer processor is configured to apply at least one de-noising filter to said LADAR signals prior to determining the presence of the intruder (Column 4, line 42-51).
Regarding claim 3: Van Voorst discloses wherein the computer processor is configured to apply at least one de-noising filter to said LADAR signals prior to determining the presence of the intruder (Column 6, lines 51-65).
Regarding claim 4: Van Voorst discloses wherein said predefined criteria for determining a presence of an intruder in specific orientation parameters comprise a level of an integral of two of the LADAR signals measured in different times for said specific orientation parameters (Column 3, line 23 – Column 4 line 41, the movement of the intruder is being tacked using LADAR signals).
Regarding claim 5: Van Voorst discloses wherein said analysis of said images include analyzing a mobility and an appearance of said intruder (Column 4, lines 37-51).
Regarding claim 6: Van Voorst discloses wherein said mobility comprises at least one of: speed, acceleration, and vector of advancement, and wherein said appearance comprises at least one of: shape, color, and size (Column 6, lines 40-50, wherein camera data can be given to human operator who be capable speed, shape, and color).
Regarding claim 7: Van Voorst discloses wherein said orientation parameters comprise an orientation a line of sight of said LADAR whenever said line of sight intersects an objected determined to be an intruder (Column 5, lines 22-47).
Regarding claim 10: Van Voorst discloses wherein said computer processor is configured to present on said display images of the intruder captured continuously while being tracked (Column 4, lines 37-51).
Regarding claims 11-17 and 20: these claims contain the same features and limitations as claims 1-7 and 10 and are therefore rejected under the basis and rationale.
Allowable Subject Matter
Claims 8, 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668